SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

23
KA 12-02357
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BENANCIO VASQUEZ, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered March 23, 2012. The judgment convicted
defendant, upon his plea of guilty, of course of sexual conduct
against a child in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of course of sexual conduct against a child in
the second degree (Penal Law § 130.80 [1] [b]). Defendant was
sentenced to a determinate term of incarceration of five years to be
followed by 10 years of postrelease supervision. The valid waiver by
defendant of his right to appeal encompasses his challenge to the
severity of the sentence (see People v Lopez, 6 NY3d 248, 256; People
v Hidalgo, 91 NY2d 733, 737). In any event, we conclude that the
sentence is not unduly harsh or severe.




Entered:    March 25, 2016                         Frances E. Cafarell
                                                   Clerk of the Court